Citation Nr: 1824219	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 733A		DATE
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for hypertension.

5.  Entitlement to a rating in excess of 10 percent for anterior wedging T11-12 with spondylosis at T6-12 ("back disability").

6.  Entitlement to a compensable rating for right inguinal hernia.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously denied in an October 1993 rating decision.  The Veteran was notified of this decision in November 1993 and he did not perfect an appeal.

2.  Evidence received since the October 1993 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from July 1984 to March 1992, including service in Saudi Arabia; and from December 2002 to February 2004, including service in Kuwait.  Among his decorations are a Southwest Asia Service Medal with two Bronze Stars and an Air Assault Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

The October 2010 rating decision found that new and material evidence had not been received to reopen a previously denied claim for service connection for bilateral hearing loss.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The April 2016 rating decision denied increased ratings for PTSD, hypertension, back disability, and right inguinal hernia.

In March 2018, the Veteran testified at a videoconference hearing before the undersigned on the hearing loss issue, and a transcript of that hearing is of record.  The Veteran's representative did not appear at the hearing and the Veteran indicated that he wished to proceed with the hearing.

The issues of service connection for bilateral hearing loss and increased ratings for PTSD, hypertension, back disability, and right inguinal hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

New and material evidence

Prior unappealed RO and Board decisions are final.  38 U.S.C. §§ 7105(b); 38 C.F.R. §§ 3.1600(d), 20.302(a), 20.1103.  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for hearing loss was previously considered in an October 1993 rating decision.  The RO denied the claim for service connection because the Veteran was not found to have hearing loss in either ear to an extent recognized as a disability for VA purposes.  The Veteran was notified of the decision November 1993, and he did not file an appeal.  The decision is therefore final.  

The evidence of record at the time of the October 1993 rating decision consisted of the Veteran's service treatment records (STRs), the Veteran's application for compensation received on March 30, 1992, and a May 1992 VA examination.

Since the October 1993 rating decision, additional evidence has been added to the claims file, a private audiological evaluation conducted in February 2011, a VA hearing loss examination conducted in June 2014, and the March 2018 Board hearing transcript.  The February 2011 and June 2014 VA examination results both indicated that the Veteran did not have hearing loss in either ear to an extent recognized as a disability for VA purposes.  In the Board hearing, however, the Veteran's spouse, M.D., testified that the Veteran's hearing had worsened since his last examination.  M.D. asserted that she had to speak louder, repeat herself a lot, and speak slower so that the Veteran could understand her.  She also stated that the Veteran required the TV to be very loud.  The Veteran testified that his hearing "keeps getting worse."  Thus, presumed credible, the Board hearing testimony is probative evidence that the Veteran has current hearing loss to an extent recognized as a disability for VA purposes.  Accordingly, new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.


REMAND

A review of the record reflects that further development is necessary on the remaining claims.

With regard to the claim for service connection for bilateral hearing loss, the Veteran underwent a VA hearing loss examination in June 2014.  The examination results indicated that the Veteran did not have hearing loss to an extent recognized as a disability for VA purposes.  In the March 2018 Board hearing, however, the Veteran and his spouse testified that his hearing loss had worsened since the examination.  As such, the Veteran should be afforded another VA audiological examination.

With regard to the increased rating claims, the RO denied increased ratings for PTSD, hypertension, back disability, and right inguinal hernia in an April 2016 rating decision.  The Veteran submitted a timely notice of disagreement in July 2016, indicating that he disagreed with these four issues.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current hearing loss disability.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The examiner should provide a medical opinion on whether it is as likely as not (50 percent or greater probability) that any hearing loss is related to service. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Issue an SOC to the Veteran and his representative addressing the issues increased ratings for PTSD, hypertension, back disability, and right inguinal hernia.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

3.  After completing the above, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Penelope E. Gronbeck, Attorney at Law

Department of Veterans Affairs


